204 Ga. App. 538 (1992)
419 S.E.2d 764
WRIGHT
v.
SOUTHERN INVESTMENT PROPERTIES.
A92A0515.
Court of Appeals of Georgia.
Decided June 10, 1992.
*539 Carolyn R. Wright, pro se.
Joseph R. Baker, for appellee.
POPE, Judge.
Plaintiff Southern Investment Properties filed a dispossessory action in the magistrate court against defendant Carolyn Wright who was a tenant in an apartment owned by plaintiff. After a trial, the magistrate court issued a writ of possession and a judgment in favor of plaintiff in the amount of $1,469 for rent due. Proceeding pro se and pursuant to a pauper's affidavit, defendant filed an appeal to the state court, requesting a jury trial. The state court's judgment indicates a jury trial was conducted. The judgment awarded directed verdict to the plaintiff in an amount totalling $1,408.
Defendant, again pro se, appeals and enumerates as error issues which require a review of the transcript of evidence, yet no transcript was requested in the notice of appeal. It is the duty of the appellant to have the transcript prepared pursuant to OCGA § 5-6-41. The filing of a pauper's affidavit does not relieve the appellant in a civil action from such a duty. See Brand v. Montega Corp., 233 Ga. 35 (209 SE2d 583) (1974); Jackson v. Young, 134 Ga. App. 368 (214 SE2d 380) (1975). Where the evidence is not brought before the appellate court by transcript or any other method provided in OCGA § 5-6-41, judgment on evidentiary matters cannot be reviewed and the appellate court must assume that the judgment on appeal is correct. See Burns v. Barnes, 154 Ga. App. 802 (270 SE2d 57) (1980).
Judgment affirmed. Carley, P. J., and Johnson, J., concur.